Citation Nr: 0407878	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for extraction of a tooth.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 20000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
May 2002 at which time the appeal was denied.  The veteran 
appealed the Board's May 2002 determination to the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court").  By Order dated April 10, 2003, the Court 
vacated the May 2002 decision and remanded it back to the 
Board for reajudication.  In July 2003, the Board remanded 
the issue on appeal back to the RO to insure that development 
of the claim was in compliance with the Veterans Claims 
Assistance Act of 2000.  

The veteran testified at a Board videoconference in January 
2002.  


FINDINGS OF FACT

1.  The veteran did not suffer dental trauma during his 
active duty service.

2.  The veteran was not a prisoner of war (POW) during 
service and there is no evidence that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, nor is he a Chapter 
31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The veteran does not have a dental condition due to in-
service dental trauma.  38 U.S.C.A. §§ 1110, 1712, 5103(a),  
103A (West 2002); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998); 38 
C.F.R. §§ 3.381, 4.149, 4.150, 17.161, 17.120, 17.160 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for dental injury.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2003 letter, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in February 2000 prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds, however, that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application for 
service connection was received in November 1998.  
Thereafter, in a rating decision dated in February 2000, the 
claim was denied.  Only after that rating action was 
promulgated did the AOJ, in September 2003, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on September 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the re-
transfer and re-certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the AOJ and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board also finds that  there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, medical records, 
and correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  While the 
veteran has not been afforded a VA examination, the Board 
finds the evidence of record is sufficient to decide the 
claim.  The issue revolves around whether there was dental 
trauma during active duty.  The service medical records 
plainly indicate that there was no such trauma.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Factual Background

The service medical records reveal that on dental examination 
at the time of the veteran's entrance into active duty in 
July 1971, tooth number 18 was marked with two parallel lines 
which usually means that the tooth was found to be carious 
and non-restorable by the examiner.  Tooth number 18 was 
extracted later the same month.  
 
The veteran was discharged from active duty in November 1973.  

In November 1998, the veteran submitted a claim of 
entitlement to VA compensation as a result of an in-service 
extraction of tooth number 18.  He alleged that the tooth was 
removed without his consent and, as a result, he currently 
experiences additional dental problems as well as other 
medical problems which he attributes to the in-service 
extraction.  

Also of record is a statement from the veteran's mother to 
the effect that the veteran had had a tooth extracted without 
his consent by a Navy doctor.  A family friend also reported 
that the veteran did not have dental problems prior to his 
active duty service.  A January 2000 buddy statement 
indicates that the author remembered when the veteran had a 
tooth extraction.  

A private dentist reported in May 2000 that the veteran had 
tooth number 18 extracted in 1971 and a three unit bridge was 
subsequently placed by the military.  The dentist noted that, 
over a period of time, the stress from the bridge affected 
tooth number 19 which had dental work done on it prior to the 
veteran's active duty service.  Tooth number 19 had to be 
extracted and the bridge had to be sectioned to make the 
extraction possible.  The dentist noted that the veteran now 
requires a six unit bridge from number 18 to number 22 due to 
the expanse of the new bridge work.  

In August 2000, the veteran alleged that he was due 
compensation as the in-service extraction was not necessary.  
He alleged that the Navy doctor just used him to practice 
extractions.  

The veteran testified before the undersigned in January 2002 
that he had all his teeth prior to his active duty service.  
He alleged that, as a result of dental malpractice, he is 
missing two molars and has pain in some of his teeth.  He 
testified that he went in for a routine dental checkup in 
1971.  During this examination, a tooth was extracted without 
the veteran's knowledge or consent.  He testified that, if 
the dentist had informed him of the extraction, he would have 
objected.  He did not have any further dental problems during 
the remainder of his active duty service.  He required a six 
unit bridge due to the shifting of his teeth from the 
extraction.  The veteran was unaware of any additional 
evidence to submit in support of his claim.  

Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board notes as a preliminary matter that the present 
appeal arises from a claim filed in November 1998.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised in terms of the types of dental 
disabilities for which service connection could be 
established.  Because his claim has been pending since 1998, 
he is entitled to the application of the version of the 
regulations that is more favorable to him.  

According to the regulations in effect in 1998, each missing 
or defective tooth and each disease of the investing tissue 
were to be considered separately, and service connection 
could be granted for disease or injury of individual teeth 
and of the investing tissue, shown by the evidence of having 
been incurred in or aggravated during service.  Pre-existing 
dental disorders were not to be found to have been aggravated 
by service merely because treatment was received during 
service.  As to each non-compensable service-connected dental 
condition, a determination was to be made as to whether it 
was due to combat wound or other service trauma, or whether 
the veteran was a prisoner of war. 

Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service  
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160). 38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54  
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. §§ 
3.381, 4.149].  With the amendment the reference in 38 C.F.R.  
§ 3.149 (1998) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2003).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1998), which allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.  The end result is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, if 
they are manifested after 180 days of service, in accordance 
with 38 C.F.R. § 17.161 (2003).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class  
II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.123 
(1998); 38 C.F.R. § 17.161 (2003).  For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service.  See VAOPGCPREC 5-97.  
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if  
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth  
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(d).  

The following will not be considered service-connected for 
treatment purposes: calculus; acute periodontal disease; 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(e).  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.38 U.S.C.A. § 1712;  38 C.F.R. 
§ 3.3831(f).   

The veteran's service dental records, while detailing dental 
treatment, are silent for any indication of dental trauma.  
The Board has considered the veteran's contention that his 
in-service dental treatment was not necessary.  This could be 
construed as an allegation of that the dental treatment 
constituted dental trauma.  However, VA's General Counsel has 
held that dental treatment, even extractions, during service 
does not constitute dental trauma.  See VAOPGCPREC 5-97.  The 
records reveal that tooth number 18 was found to be carious 
and non-restorable at the time of his entrance into active 
duty.  As noted above, teeth noted at entry as non-restorable 
will not be service-connected, regardless of treatment during 
service.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(d).  Service 
connection is not warranted due to dental trauma.  

Since the Board finds that the preponderance of the evidence 
establishes that the veteran does not have a dental condition 
due to in-service dental trauma, he is not eligible for Class 
II(a) VA treatment for a dental condition on that basis.  
Furthermore, the veteran has not alleged and the record does 
not reflect that the veteran was not detained or interned as 
a prisoner of war; thus, he is not entitled to receive Class 
II(b) VA outpatient dental treatment for any of his teeth on 
that basis.  Thus, there is no basis for granting entitlement 
to Class II(a) VA outpatient treatment for a dental 
condition.  See 38 C.F.R § 17.161(d), (e).

A veteran may be eligible for Class I dental treatment if he 
has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In 
the present case, the veteran fails to meet the criteria 
required for Class I eligibility.  The veteran does not have 
a service-connected dental condition.  There is no evidence 
of record establishing that his missing tooth is 
irreplaceable, that he sustained damage to the jaw, or any of 
the conditions listed as compensable dental and oral 
conditions under the rating schedule.  38 C.F.R. § 4.150.  
Further, there is no medical evidence of record showing that 
the veteran has a loss in whole or in part of a bone 
structure in the mouth due to in-service trauma or that he is 
unable to wear a suitable prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code  9913.  Therefore, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to Class I VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

The veteran has alleged that his in-service tooth extraction 
was "malpractice."  To the extent that the veteran 
maintains that malpractice was involved, such a question is a 
medical question which he as a layperson is not competent to 
address.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At 
any rate, given the nature of the dental condition at issue 
and the clear evidence that the tooth was determined at entry 
into service to be defective and non- restorable, the Board 
finds no basis under any applicable laws or regulations for 
awarding either compensation or treatment.

The Board notes here that the veteran has not been afforded a 
VA dental examination in connection with this claim.  
However, the Board finds that such an examination is not 
necessary to reach a determination on this issue.  The record 
includes sufficient competent evidence to allow the Board to 
reach a determination.  Under such circumstances, an 
examination is not reasonably necessary.  See generally 38 
C.F.R. § 3.159(c)(4); 66 Fed. Reg. 45,631 (Aug. 29, 2001).

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation or treatment purposes.

The Board has also considered the doctrine of reasonable 
doubt with regard to this claim.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits with regard to the issue on appeal.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



